 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CRISTIAN ALEXIS BARAJAS,                         Case No. 2:19-cv-01122-GMN-VCF
12                       Petitioner,                   ORDER
13           v.
14    STATE OF NEVADA,
15                       Respondent.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 12), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (second request) (ECF No. 12) is GRANTED. Respondents will have up to and including

21   May 22, 2020, to file a response to the petition (ECF No. 6).

22          DATED: April 8, 2020
23                                                               ______________________________
                                                                 GLORIA M. NAVARRO
24                                                               United States District Judge
25

26
27

28
                                                       1
